                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 UNITED STATES OF AMERICA                       §
                                                §
 v.                                             §   Case No. 2:20-CR-10-8 JRG-RSP
                                                §
 DAMIEN DEVOE SESSIONS                          §

              ORDER ADOPTING MAGISTRATE JUDGE=S REPORT AND
                       FINDING DEFENDANT GUILTY

       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge Roy S. Payne regarding defendant=s plea of guilty to Count 16 of an

indictment charging defendant with a violation of 21 U.S.C. ' 841(a)(1), possession with intent to

distribute and distribution of methamphetamine and 18 U.S.C. § 2, aiding and abetting. Having

conducted a proceeding in the form and manner prescribed by FED. R. CRIM P. 11, the Magistrate

Judge recommends that the Court accept the defendant=s guilty plea. The parties waived their right
     .
to file objections to the Findings of Fact and Recommendation. The Court is of the opinion that

the Findings of Fact and Recommendation should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed May 11, 2021, are hereby ADOPTED.

       It is further ORDERED that, pursuant to defendant=s plea agreement, the Court finds

defendant GUILTY of Count 16 of the indictment in the above-numbered cause.

       So ORDERED and SIGNED this 2nd day of June, 2021.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE
